
	
		II
		110th CONGRESS
		1st Session
		S. 555
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 12, 2007
			Ms. Snowe (for herself,
			 Mr. Bond, and Mr. Bingaman) introduced the following bill; which
			 was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to allow small businesses to set up simple cafeteria plans to provide
		  nontaxable employee benefits to their employees, to make changes in the
		  requirements for cafeteria plans, flexible spending accounts, and benefits
		  provided under such plans or accounts, and for other purposes.
	
	
		1.Short title
			(a)Short titleThis Act may be cited as the
			 SIMPLE Cafeteria Plan Act of
			 2007.
			(b)Amendment of 1986 codeExcept as otherwise expressly provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Internal
			 Revenue Code of 1986.
			2.Establishment of simple cafeteria plans for
			 small businesses
			(a)In generalSection 125 (relating to cafeteria plans)
			 is amended by redesignating subsections (h) and (i) as subsections (i) and (j),
			 respectively, and by inserting after subsection (g) the following new
			 subsection:
				
					(h)Simple cafeteria plans for small
				businesses
						(1)In generalAn eligible employer maintaining a simple
				cafeteria plan with respect to which the requirements of this subsection are
				met for any year shall be treated as meeting any applicable nondiscrimination
				requirement with respect to benefits provided under the plan during such
				year.
						(2)Simple cafeteria planFor purposes of this subsection, the term
				simple cafeteria plan means a cafeteria plan—
							(A)which is established and maintained by an
				eligible employer, and
							(B)with respect to which the contribution
				requirements of paragraph (3), and the eligibility and participation
				requirements of paragraph (4), are met.
							(3)Contributions requirements
							(A)In generalThe requirements of this paragraph are met
				if, under the plan—
								(i)the employer makes matching contributions
				on behalf of each employee who is eligible to participate in the plan and who
				is not a highly compensated or key employee in an amount equal to the elective
				plan contributions of the employee to the plan to the extent the employee’s
				elective plan contributions do not exceed 3 percent of the employee’s
				compensation, or
								(ii)the employer is required, without regard to
				whether an employee makes any elective plan contribution, to make a
				contribution to the plan on behalf of each employee who is not a highly
				compensated or key employee and who is eligible to participate in the plan in
				an amount equal to at least 2 percent of the employee’s compensation.
								(B)Matching contributions on behalf of highly
				compensated and key employeesThe requirements of subparagraph (A)(i)
				shall not be treated as met if, under the plan, the rate of matching
				contribution with respect to any elective plan contribution of a highly
				compensated or key employee at any rate of contribution is greater than that
				with respect to an employee who is not a highly compensated or key
				employee.
							(C)Special rules
								(i)Time for making contributionsAn employer shall not be treated as failing
				to meet the requirements of this paragraph with respect to any elective plan
				contributions of any compensation, or employer contributions required under
				this paragraph with respect to any compensation, if such contributions are made
				no later than the 15th day of the month following the last day of the calendar
				quarter which includes the date of payment of the compensation.
								(ii)Form of contributionsEmployer contributions required under this
				paragraph may be made either to the plan to provide benefits offered under the
				plan or to any person as payment for providing benefits offered under the
				plan.
								(iii)Additional contributionsSubject to subparagraph (B), nothing in
				this paragraph shall be treated as prohibiting an employer from making
				contributions to the plan in addition to contributions required under
				subparagraph (A).
								(D)DefinitionsFor purposes of this paragraph—
								(i)Elective plan contributionThe term elective plan
				contribution means any amount which is contributed at the election of
				the employee and which is not includible in gross income by reason of this
				section.
								(ii)Highly compensated employeeThe term highly compensated
				employee has the meaning given such term by section 414(q).
								(iii)Key employeeThe term key employee has the
				meaning given such term by section 416(i).
								(4)Minimum eligibility and participation
				requirements
							(A)In generalThe requirements of this paragraph shall be
				treated as met with respect to any year if, under the plan—
								(i)all employees who had at least 1,000 hours
				of service for the preceding plan year are eligible to participate, and
								(ii)each employee eligible to participate in
				the plan may, subject to terms and conditions applicable to all participants,
				elect any benefit available under the plan.
								(B)Certain employees may be
				excludedFor purposes of
				subparagraph (A)(i), an employer may elect to exclude under the plan
				employees—
								(i)who have less than 1 year of service with
				the employer as of any day during the plan year,
								(ii)who have not attained the age of 21 before
				the close of a plan year,
								(iii)who are covered under an agreement which
				the Secretary of Labor finds to be a collective bargaining agreement if there
				is evidence that the benefits covered under the cafeteria plan were the subject
				of good faith bargaining between employee representatives and the employer,
				or
								(iv)who are described in section 410(b)(3)(C)
				(relating to nonresident aliens working outside the United States).
								A plan may provide a shorter
				period of service or younger age for purposes of clause (i) or (ii).(5)Eligible employerFor purposes of this subsection—
							(A)In generalThe term eligible employer
				means, with respect to any year, any employer if such employer employed an
				average of 100 or fewer employees on business days during either of the 2
				preceding years. For purposes of this subparagraph, a year may only be taken
				into account if the employer was in existence throughout the year.
							(B)Employers not in existence during preceding
				yearIf an employer was not
				in existence throughout the preceding year, the determination under
				subparagraph (A) shall be based on the average number of employees that it is
				reasonably expected such employer will employ on business days in the current
				year.
							(C)Growing employers retain treatment as small
				employerIf—
								(i)an employer was an eligible employer for
				any year (a qualified year), and
								(ii)such employer establishes a simple
				cafeteria plan for its employees for such year, then, notwithstanding the fact
				the employer fails to meet the requirements of subparagraph (A) for any
				subsequent year, such employer shall be treated as an eligible employer for
				such subsequent year with respect to employees (whether or not employees during
				a qualified year) of any trade or business which was covered by the plan during
				any qualified year. This subparagraph shall cease to apply if the employer
				employs an average of 200 more employees on business days during any year
				preceding any such subsequent year.
								(D)Special rules
								(i)PredecessorsAny reference in this paragraph to an
				employer shall include a reference to any predecessor of such employer.
								(ii)Aggregation rulesAll persons treated as a single employer
				under subsection (a) or (b) of section 52, or subsection (n) or (o) of section
				414, shall be treated as one person.
								(6)Applicable nondiscrimination
				requirementFor purposes of
				this subsection, the term applicable nondiscrimination requirement
				means any requirement under subsection (b) of this section, section 79(d),
				section 105(h), or paragraph (2), (3), (4), or (8) of section 129(d).
						(7)CompensationThe term compensation has the
				meaning given such term by section
				414(s).
						.
			(b)Effective
			 dateThe amendments made by
			 this section shall apply to years beginning after December 31, 2006.
			3.Modifications of rules applicable to
			 cafeteria plans
			(a)Application to Self-Employed
			 individuals
				(1)In generalSection 125(d) (defining cafeteria plan) is
			 amended by adding at the end the following new paragraph:
					
						(3)Employee to include self-employed
							(A)In generalThe term employee includes an
				individual who is an employee within the meaning of section 401(c)(1) (relating
				to self-employed individuals).
							(B)LimitationThe amount which may be excluded under
				subsection (a) with respect to a participant in a cafeteria plan by reason of
				being an employee under subparagraph (A) shall not exceed the employee’s earned
				income (within the meaning of section 401(c)) derived from the trade or
				business with respect to which the cafeteria plan is
				established.
							.
				(2)Application to benefits which may be
			 provided under cafeteria plan
					(A)Group-term life insuranceSection 79 (relating to group-term life
			 insurance provided to employees) is amended by adding at the end the following
			 new subsection:
						
							(f)Employee includes Self-Employed
								(1)In generalFor purposes of this section, the term
				employee includes an individual who is an employee within the
				meaning of section 401(c)(1) (relating to self-employed individuals).
								(2)LimitationThe amount which may be excluded under the
				exceptions contained in subsection (a) or (b) with respect to an individual
				treated as an employee by reason of paragraph (1) shall not exceed the
				employee’s earned income (within the meaning of section 401(c)) derived from
				the trade or business with respect to which the individual is so
				treated.
								.
					(B)Accident and health plansSection 105(g) is amended to read as
			 follows:
						
							(g)Employee includes Self-Employed
								(1)In generalFor purposes of this section, the term
				employee includes an individual who is an employee within the
				meaning of section 401(c)(1) (relating to self-employed individuals).
								(2)LimitationThe amount which may be excluded under this
				section by reason of subsection (b) or (c) with respect to an individual
				treated as an employee by reason of paragraph (1) shall not exceed the
				employee’s earned income (within the meaning of section 401(c)) derived from
				the trade or business with respect to which the accident or health insurance
				was
				established.
								.
					(C)Contributions by employers to accident and
			 health plans
						(i)In generalSection 106, as amended by subsection (b),
			 is amended by adding after subsection (b) the following new subsection:
							
								(c)Employer To include Self-Employed
									(1)In generalFor purposes of this section, the term
				employee includes an individual who is an employee within the
				meaning of section 401(c)(1) (relating to self-employed individuals).
									(2)LimitationThe amount which may be excluded under
				subsection (a) with respect to an individual treated as an employee by reason
				of paragraph (1) shall not exceed the employee’s earned income (within the
				meaning of section 401(c)) derived from the trade or business with respect to
				which the accident or health insurance was
				established.
									.
						(ii)Clarification of limitations on other
			 coverageThe first sentence
			 of section 162(l)(2)(B) is amended to read as follows: Paragraph (1)
			 shall not apply to any taxpayer for any calendar month for which the taxpayer
			 participates in any subsidized health plan maintained by any employer (other
			 than an employer described in section 401(c)(4)) of the taxpayer or the spouse
			 of the taxpayer..
						(b)Long-Term care insurance permitted To be
			 offered under cafeteria plans and flexible spending arrangements
				(1)Cafeteria plansThe last sentence of section 125(f)
			 (defining qualified benefits) is amended to read as follows: Such term
			 shall include the payment of premiums for any qualified long-term care
			 insurance contract (as defined in section 7702B) to the extent the amount of
			 such payment does not exceed the eligible long-term care premiums (as defined
			 in section 213(d)(10)) for such contract..
				(2)Flexible spending
			 arrangementsSection 106
			 (relating to contributions by employer to accident and health plans) is amended
			 by striking subsection (c).
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2006.
			4.Modification of rules applicable to
			 flexible spending arrangements
			(a)Modification of rules
				(1)In generalSection 125 of the Internal Revenue Code of
			 1986, as amended by section 2, is amended by redesignating subsections (i) and
			 (j) as subsections (j) and (k), respectively, and by inserting after subsection
			 (h) the following new subsection:
					
						(i)Special rules applicable to flexible
				spending arrangements
							(1)In generalFor purposes of this title, a plan or other
				arrangement shall not fail to be treated as a flexible spending or similar
				arrangement solely because under the plan or arrangement—
								(A)the amount of the reimbursement for covered
				expenses at any time may not exceed the balance in the participant’s account
				for the covered expenses as of such time,
								(B)except as provided in paragraph (4)(A)(ii),
				a participant may elect at any time specified by the plan or arrangement to
				make or modify any election regarding the covered benefits, or the level of
				covered benefits, of the participant under the plan, and
								(C)a participant is permitted access to any
				unused balance in the participant’s accounts under such plan or arrangement in
				the manner provided under paragraph (2) or (3).
								(2)Carryovers and rollovers of unused benefits
				in health and dependent care arrangements
								(A)In generalA plan or arrangement may permit a
				participant in a health flexible spending arrangement or dependent care
				flexible spending arrangement to elect—
									(i)to carry forward any aggregate unused
				balances in the participant’s accounts under such arrangement as of the close
				of any year to the succeeding year, or
									(ii)to have such balance transferred to a plan
				described in subparagraph (E).
									Such carryforward or transfer
				shall be treated as having occurred within 30 days of the close of the
				year.(B)Dollar limit on carry­for­wards
									(i)In generalThe amount which a participant may elect to
				carry forward under subparagraph (A)(i) from any year shall not exceed $500.
				For purposes of this paragraph, all plans and arrangements maintained by an
				employer or any related person shall be treated as 1 plan.
									(ii)Cost-of-living adjustmentIn the case of any taxable year beginning
				in a calendar year after 2007, the $500 amount under clause (i) shall be
				increased by an amount equal to—
										(I)$500, multiplied by
										(II)the cost-of-living adjustment determined
				under section 1(f)(3) for such calendar year, determined by substituting
				2006 for 1992 in subparagraph (B) thereof.
										If any dollar amount as increased under
				this clause is not a multiple of $100, such amount shall be rounded to the next
				lowest multiple of $100.(C)Exclusion from gross incomeNo amount shall be required to be included
				in gross income under this chapter by reason of any carryforward or transfer
				under this paragraph.
								(D)Coordination with limits
									(i)CarryforwardsThe maximum amount which may be contributed
				to a health flexible spending arrangement or dependent care flexible spending
				arrangement for any year to which an unused amount is carried under this
				paragraph shall be reduced by such amount.
									(ii)RolloversAny amount transferred under subparagraph
				(A)(ii) shall be treated as an eligible rollover under section 219, 223(f)(5),
				401(k), 403(b), or 457, whichever is applicable, except that—
										(I)the amount of the contributions which a
				participant may make to the plan under any such section for the taxable year
				including the transfer shall be reduced by the amount transferred, and
										(II)in the case of a transfer to a plan
				described in clause (ii) or (iii) of subparagraph (E), the transferred amounts
				shall be treated as elective deferrals for such taxable year.
										(E)PlansA plan is described in this subparagraph if
				it is—
									(i)an individual retirement plan,
									(ii)a qualified cash or deferred arrangement
				described in section 401(k),
									(iii)a plan under which amounts are contributed
				by an individual’s employer for an annuity contract described in section
				403(b),
									(iv)an eligible deferred compensation plan
				described in section 457, or
									(v)a health savings account described in
				section 223.
									(3)Distribution upon termination
								(A)In generalA plan or arrangement may permit a
				participant (or any designated heir of the participant) to receive a cash
				payment equal to the aggregate unused account balances in the plan or
				arrangement as of the date the individual is separated (including by death or
				disability) from employment with the employer maintaining the plan or
				arrangement.
								(B)Inclusion in incomeAny payment under subparagraph (A) shall be
				includible in gross income for the taxable year in which such payment is
				distributed to the employee.
								(4)Terms relating to flexible spending
				arrangements
								(A)Flexible spending arrangements
									(i)In generalFor purposes of this subsection, a flexible
				spending arrangement is a benefit program which provides employees with
				coverage under which specified incurred expenses may be reimbursed (subject to
				reimbursement maximums and other reasonable conditions).
									(ii)Elections requiredA plan or arrangement shall not be treated
				as a flexible spending arrangement unless a participant may at least 4 times
				during any year make or modify any election regarding covered benefits or the
				level of covered benefits.
									(B)Health and dependent care
				arrangementsThe terms
				health flexible spending arrangement and dependent care
				flexible spending arrangement means any flexible spending arrangement
				(or portion thereof) which provides payments for expenses incurred for medical
				care (as defined in section 213(d)) or dependent care (within the meaning of
				section 129),
				respectively.
								.
				(2)Conforming amendments
					(A)The heading for section 125 of the Internal
			 Revenue Code of 1986 is amended by inserting and flexible spending
			 arrangements after plans.
					(B)The item relating to section 125 of such
			 Code in the table of sections for part III of subchapter B of chapter 1 is
			 amended by inserting and flexible spending arrangements after
			 plans.
					(b)Technical amendments
				(1)Section 106 is amended by striking
			 subsection (e) (relating to FSA and HRA Terminations to Fund HSAs).
				(2)Section 223(c)(1)(A)(iii)(II) is amended to
			 read as follows:
					
						(II)the individual is transferring the entire
				balance of such arrangement as of the end of the plan year to a health savings
				account pursuant to section 125(i)(2)(A)(ii), in accordance with rules
				prescribed by the
				Secretary.
						.
				(c)Effective
			 dateThe amendments made by
			 this section shall take effect on the date of the enactment of this Act.
			5.Rules relating to employer-provided health
			 and dependent care benefits
			(a)Health benefitsSection 106, as amended by section 4(b), is
			 amended by adding at the end the following new subsection:
				
					(e)Limitation on contributions to health
				flexible spending arrangements
						(1)In generalGross income of an employee for any taxable
				year shall include employer-provided coverage provided through 1 or more health
				flexible spending arrangements (within the meaning of section 125(i)) to the
				extent that the amount otherwise excludable under subsection (a) with regard to
				such coverage exceeds the applicable dollar limit for the taxable year.
						(2)Applicable dollar limitFor purposes of this subsection—
							(A)In generalThe applicable dollar limit for any taxable
				year is an amount equal to the sum of—
								(i)$7,500, plus
								(ii)if the arrangement provides coverage for 1
				or more individuals in addition to the employee, an amount equal to one-third
				of the amount in effect under clause (i) (after adjustment under subparagraph
				(B)).
								(B)Cost-of-living adjustmentIn the case of taxable years beginning in
				any calendar year after 2007, the $7,500 amount under subparagraph (A) shall be
				increased by an amount equal to—
								(i)$7,500, multiplied by
								(ii)the cost-of-living adjustment determined
				under section 1(f)(3) for the calendar year, determined by substituting
				2006 for 1992 in subparagraph (B) thereof.
								If any dollar amount as increased
				under this subparagraph is not a multiple of $100, such dollar amount shall be
				rounded to the next lowest multiple of
				$100..
			(b)Dependent care
				(1)Exclusion limit
					(A)In generalSection 129(a)(2) (relating to limitation
			 on exclusion) is amended—
						(i)by striking $5,000 and
			 inserting the applicable dollar limit, and
						(ii)by striking $2,500 and
			 inserting one-half of such limit.
						(B)Applicable dollar limitSection 129(a) is amended by adding at the
			 end the following new paragraph:
						
							(3)Applicable dollar limitFor purposes of this subsection—
								(A)In generalThe applicable dollar limit is $5,000
				($10,000 if dependent care assistance is provided under the program to 2 or
				more qualifying individuals of the employee).
								(B)Cost-of-living adjustments
									(i)$5,000 amountIn the case of taxable years beginning
				after 2007, the $5,000 amount under subparagraph (A) shall be increased by an
				amount equal to—
										(I)$5,000, multiplied by
										(II)the cost-of-living adjustment determined
				under section 1(f)(3) for the calendar year in which the taxable year begins,
				determined by substituting 2006 for 1992 in
				subparagraph (B) thereof.
										If any dollar amount as increased under
				this clause is not a multiple of $100, such dollar amount shall be rounded to
				the next lowest multiple of $100.(ii)$10,000
				amountThe $10,000 amount
				under subparagraph (A) for taxable years beginning after 2005 shall be
				increased to an amount equal to twice the amount the $5,000 amount is increased
				to under clause
				(i).
									.
					(2)Average benefits test
					(A)In generalSection 129(d)(8)(A) (relating to benefits)
			 is amended—
						(i)by striking 55 percent and
			 inserting 60 percent, and
						(ii)by striking highly compensated
			 employees the second place it appears and inserting employees
			 receiving benefits.
						(B)Salary reduction agreementsSection 129(d)(8)(B) (relating to salary
			 reduction agreements) is amended—
						(i)by striking $25,000 and
			 inserting $30,000, and
						(ii)by adding at the end the following:
			 In the case of years beginning after 2007, the $30,000 amount in the
			 first sentence shall be adjusted at the same time, and in the same manner, as
			 the applicable dollar amount is adjusted under subsection
			 (a)(3)(B)..
						(3)Principal shareholders or
			 ownersSection 129(d)(4)
			 (relating to principal shareholders and owners) is amended by adding at the end
			 the following: In the case of any failure to meet the requirements of
			 this paragraph for any year, amounts shall only be required by reason of the
			 failure to be included in gross income of the shareholders or owners who are
			 members of the class described in the preceding sentence..
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2006.
			
